ELIZABETH ARDEN, INC.

2000 STOCK INCENTIVE PLAN



            1.    

Purpose. The Elizabeth Arden, Inc. 2000 Stock Incentive Plan (the "Plan") is
intended to provide incentives which will attract, retain and motivate highly
competent persons as officers and employees of, and consultants and advisors to,
Elizabeth Arden, Inc. (the "Company") and its subsidiaries and affiliates, by
providing them opportunities to acquire shares of the Company's common stock,
par value $.01 per share (the "Common Stock"), or to receive monetary payments
based on the value of such shares pursuant to the Benefits (as defined below)
described herein. Additionally, the Plan is intended to assist in further
aligning the interests of the Company's officers, employees and consultants and
advisors to those of its other stockholders.



            2.    

Administration.



             (a)    

The Plan will be administered by a committee (the "Committee") appointed by the
Board of Directors of the Company from among its members (which may be the
Compensation Committee) and shall be comprised, unless otherwise determined by
the Board of Directors, solely of not less than two members who shall be (i)
"Non-Employee Directors" within the meaning of Rule 16b-3(b)(3) (or any
successor rule) promulgated under the Securities Exchange Act of 1934, as
amended (the "Exchange Act") and (ii) "outside directors" within the meaning of
Treasury Regulation Section 1.162-27(e)(3) under Section 162(m) of the Internal
Revenue Code of 1986, as amended (the "Code"). The Committee is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Benefits granted hereunder as it deems necessary or advisable.
All determinations and interpretations made by the Committee shall be binding
and conclusive on all participants and their legal representatives. No member of
the Committee and no employee of the Company shall be liable for any act or
failure to act hereunder, except in circumstances involving his or her bad
faith, gross negligence or willful misconduct, or for any act or failure to act
hereunder by any other member or employee or by any agent to whom duties in
connection with the administration of this Plan have been delegated. The Company
shall indemnify members of the Committee and any agent of the Committee who is
an employee of the Company, a subsidiary or an affiliate against any and all
liabilities or expenses to which they may be subjected by reason of any act or
failure to act with respect to their duties on behalf of the Plan, except in
circumstances involving such person's bad faith, gross negligence or willful
misconduct.



             (b)    

The Committee may delegate to one or more of its members, or to one or more
agents, such administrative duties as it may deem advisable, and the Committee,
or any person to whom it has delegated duties as aforesaid, may employ one or
more persons to render advice with respect to any responsibility the Committee
or such person may have under the Plan. The Committee may employ such legal or
other counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion or computation received
from any such counsel, consultant or agent. Expenses incurred by the Committee
in the engagement of such counsel, consultant or agent shall be paid by the
Company, or the subsidiary or affiliate whose employees have benefited from the
Plan, as determined by the Committee.



            3.    

Participants. Participants will consist of such officers and employees of, and
such consultants and advisors to, the Company and its subsidiaries and
affiliates as the Committee in its sole discretion determines to be important or
responsible for the success and future growth and profitability of the Company
and whom the Committee may designate from time to time to receive Benefits under
the Plan. Designation of a participant in any year shall not require the
Committee to designate such person to receive a Benefit in any other year or,
once designated, to receive the same type or amount of Benefit as granted to the
participant in any other year. The Committee shall consider such factors as it
deems pertinent in selecting participants and in determining the type and amount
of their respective Benefits.



            4.    

Type of Benefits. Benefits under the Plan may be granted in any one or a
combination of (a) Stock Options, (b) Stock Appreciation Rights, (c) Stock
Awards, (d) Performance Awards and (e) Stock Units (each as described below, and
collectively, the "Benefits"). Stock Awards, Performance Awards, and Stock Units
may, as determined by the Committee in its discretion, constitute
Performance-Based Awards, as described in Section 11 hereof. Benefits shall be
evidenced by agreements (which need not be identical) in such forms as the
Committee may from time to time approve; provided, however, that in the event of
any conflict between the provisions of the Plan and any such agreements, the
provisions of the Plan shall prevail.



            5.    

Common Stock Available Under the Plan. The aggregate number of shares of Common
Stock that may be subject to Benefits, including Stock Options, granted under
this Plan shall be 4,100,000 shares of Common Stock, which may be authorized and
unissued or treasury shares, subject to any adjustments made in accordance with
Section 13 hereof. The maximum number of shares of Common Stock with respect to
which Benefits may be granted or measured to any individual participant under
the Plan during the term of the Plan shall not exceed 1,000,000, provided,
however, that the maximum number of shares of Common Stock with respect to which
Stock Options and Stock Appreciation Rights may be granted to an individual
participant under the Plan during the term of the Plan shall not exceed
1,000,000 (in each case, subject to adjustments made in accordance with Section
13 hereof). Any shares of Common Stock subject to a Stock Option or Stock
Appreciation Right which for any reason is cancelled or terminated without
having been exercised, any shares subject to Stock Awards, Performance Awards or
Stock Units which are forfeited, any shares subject to Performance Awards
settled in cash or any shares delivered to the Company as part or full payment
for the exercise of a Stock Option or Stock Appreciation Right shall again be
available for Benefits under the Plan. The preceding sentence shall apply only
for purposes of determining the aggregate number of shares of Common Stock
subject to Benefits but shall not apply for purposes of determining the maximum
number of shares of Common Stock with respect to which Benefits (including the
maximum number of shares of Common Stock subject to Stock Options and Stock
Appreciation Rights) that may be granted to any individual participant under the
Plan.



            6.    

Stock Options. Stock Options will consist of awards from the Company that will
enable the holder to purchase a number of shares of Common Stock, at set terms.
Stock Options may be "incentive stock options" ("Incentive Stock Options"),
within the meaning of Section 422 of the Code, or Stock Options which do not
constitute Incentive Stock Options ("Nonqualified Stock Options"). The Committee
will have the authority to grant to any participant one or more Incentive Stock
Options, Nonqualified Stock Options, or both types of Stock Options (in each
case with or without Stock Appreciation Rights). Each Stock Option shall be
subject to such terms and conditions consistent with the Plan as the Committee
may impose from time to time, subject to the following limitations:



                         (a)  Exercise Price. Each Stock Option granted
hereunder shall have such per-share exercise price as the Committee may
determine at the date of grant; provided, however, subject to subsection (d)
below, that the per-share exercise price shall not be less than 100% of the Fair
Market Value (as defined below) of the Common Stock on the date the Stock Option
is granted.

                         (b)  Payment of Exercise Price. The option exercise
price may be paid in cash or, in the discretion of the Committee, by the
delivery of shares of Common Stock of the Company then owned by the participant,
or by delivery to the Company of (x) irrevocable instructions to deliver
directly to a broker the stock certificates representing the shares for which
the Option is being exercised, and (y) irrevocable instructions to such broker
to sell such shares for which the Option is being exercised, and promptly
deliver to the Company the portion of the proceeds equal to the Option exercise
price and any amount necessary to satisfy the Company's obligation for
withholding taxes, or any combination thereof. For purposes of making payment in
shares of Common Stock, such shares shall be valued at their Fair Market Value
on the date of exercise of the Option and shall have been held by the
Participant for at least six months. To facilitate the foregoing, the Company
may enter into agreements for coordinated procedures with one or more brokerage
firms. The Committee may prescribe any other method of paying the exercise price
that it determines to be consistent with applicable law and the purpose of the
Plan, including, without limitation, in lieu of the exercise of a Stock Option
by delivery of shares of Common Stock of the Company then owned by a
participant, providing the Company with a notarized statement attesting to the
number of shares owned, where upon verification by the Company, the Company
would issue to the participant only the number of incremental shares to which
the participant is entitled upon exercise of the Stock Option or by the Company
retaining from the shares of Common Stock to be delivered upon the exercise of
the Stock Option that number of shares having a Fair Market Value on the date of
exercise equal to the option price of the number of shares with respect to which
the Participant exercises the Stock Option.

                         (c)  Exercise Period. Stock Options granted under the
Plan shall be exercisable at such time or times and subject to such terms and
conditions as shall be determined by the Committee; provided, however, that no
Stock Option shall be exercisable later than ten years after the date it is
granted except in the event of a participant's death, in which case, the
exercise period of such participant's Stock Options may be extended beyond such
period but no later than one year after the participant's death. All Stock
Options shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such option
agreement at the date of grant; provided, however, the Committee may, in its
sole discretion, later waive any such condition.

                         (d)  Limitations on Incentive Stock Options. Incentive
Stock Options may be granted only to participants who are employees of the
Company or one of its subsidiaries (within the meaning of Section 424(f) of the
Code) at the date of grant. The aggregate Fair Market Value (determined as of
the time the Stock Option is granted) of the Common Stock with respect to which
Incentive Stock Options are exercisable for the first time by a participant
during any calendar year (under all option plans of the Company and of any
parent corporation or subsidiary corporation (as defined in Sections 424(e) and
(f) of the Code, respectively)) shall not exceed $100,000. For purposes of the
preceding sentence, Incentive Stock Options will be taken into account in the
order in which they are granted. The per-share exercise price of an Incentive
Stock Option shall not be less than 100% of the Fair Market Value of the Common
Stock on the date of grant, and no Incentive Stock Option may be exercised later
than ten years after the date it is granted; provided, however, Incentive Stock
Options may not be granted to any participant who, at the time of grant, owns
stock possessing (after the application of the attribution rules of Section
424(d) of the Code) more than 10% of the total combined voting power of all
classes of stock of the Company or any parent or subsidiary corporation of the
Company, unless the exercise price is fixed at not less than 110% of the Fair
Market Value of the Common Stock on the date of grant and the exercise of such
option is prohibited by its terms after the expiration of five years from the
date of grant of such option. In addition, no Incentive Stock Option may be
issued to a participant in tandem with a Nonqualified Stock Option.

                         (e)  Post-Employment Exercises. The exercise of any
Stock Option after termination of employment of a participant with the Company,
a subsidiary of the Company or with any company or person providing consulting
or advisory services to the Company shall be subject to such conditions as
imposed by the Committee at the time of the grant and satisfaction of the
conditions precedent that the participant neither (i) competes with, or takes
other employment with or renders services to a competitor of, the Company, its
subsidiaries or affiliates without the written consent of the Company; provided
that this clause (i) shall not apply to consultants or advisors of the Company,
nor (ii) conducts himself or herself in a manner adversely affecting the
Company; provided, however, that the Committee, in its sole discretion, may
waive any conditions imposed in the grant letter or as set forth in (i) and (ii)
above relating to the exercise of options after the date of termination of
employment during the term of the option.

            7.    

Stock Appreciation Rights.



            (a)    

The Committee may, in its discretion, grant Stock Appreciation Rights to the
holders of any Stock Options granted hereunder. In addition, Stock Appreciation
Rights may be granted independently of, and without relation to, Stock Options.
A Stock Appreciation Right means a right to receive a payment in cash, Common
Stock or a combination thereof, in an amount equal to the excess of (x) the Fair
Market Value, or other specified valuation, of a specified number of shares of
Common Stock on the date the right is exercised over (y) the Fair Market Value,
or other specified valuation (which shall be no less than the Fair Market Value)
of such shares of Common Stock on the date the right is granted, all as
determined by the Committee; provided, however, that if a Stock Appreciation
Right is granted in tandem with or in substitution for a Stock Option, the
designated Fair Market Value in the award agreement may be the Fair Market Value
on the date such Stock Option was granted. Each Stock Appreciation Right shall
be subject to such terms and conditions as the Committee shall impose from time
to time.



            (b)    

Stock Appreciation Rights granted under the Plan shall be exercisable at such
time or times and subject to such terms and conditions as shall be determined by
the Committee; provided, however, that no Stock Appreciation Rights shall be
exercisable later than ten years after the date it is granted except in the
event of a participant's death, in which case, the exercise period of such
participant's Stock Appreciation Rights may be extended beyond such period but
no later than one year after the participant's death. All Stock Appreciation
Rights shall terminate at such earlier times and upon such conditions or
circumstances as the Committee shall in its discretion set forth in such right
at the date of grant.



            (c)    

The exercise of any Stock Appreciation Right after termination of employment of
a participant with the Company, a subsidiary of the Company or with any company
or person providing consulting or advisory services to the Company shall be
subject to satisfaction of the conditions precedent that the participant neither
(i) competes with, or takes other employment with or renders services to a
competitor of, the Company, its subsidiaries or affiliates without the written
consent of the Company; provided that this clause (i) shall not apply to
consultants or advisors of the Company, nor (ii) conducts himself or herself in
a manner adversely affecting the Company; provided, however, that the Committee,
in its sole discretion, may waive any conditions imposed in the grant letter or
as set forth in (i) and (ii) above relating to the exercise of options after the
date of termination of employment during the term of the option.



            8.    

Stock Awards. The Committee may, in its discretion, grant Stock Awards (which
may include mandatory payment of bonus incentive compensation in stock)
consisting of Common Stock issued or transferred to participants with or without
other payments therefor. Stock Awards may be subject to such terms and
conditions as the Committee determines appropriate, including, without
limitation, vesting, restrictions on the sale or other disposition of such
shares, the right of the Company to reacquire such shares for no consideration
upon termination of the participant's employment within specified periods, and
may constitute Performance-Based Awards, as described in Section 11 hereof. The
Committee may require the participant to deliver a duly signed stock power,
endorsed in blank, relating to the Common Stock covered by such an Award. The
Committee may also require that the stock certificates evidencing such shares be
held in custody or bear restrictive legends until the restrictions thereon shall
have lapsed. The Stock Award shall specify whether the participant shall have,
with respect to the shares of Common Stock subject to a Stock Award, all of the
rights of a holder of shares of Common Stock of the Company, including the right
to receive dividends and to vote the shares.



            9.    

Performance Awards.



            (a)    

Performance Awards may be granted to participants at any time and from time to
time, as shall be determined by the Committee. Performance Awards may constitute
Performance-Based Awards, as described in Section 11 hereof. The Committee shall
have complete discretion in determining the number, amount and timing of awards
granted to each participant. Such Performance Awards may be in the form of
shares of Common Stock or Stock Units. Performance Awards may be awarded as
short-term or long-term incentives. Performance targets may be based upon,
without limitation, Company-wide, divisional and/or individual performance.



            (b)    

With respect to those Performance Awards that are not intended to constitute
Performance-Based Awards, the Committee shall have the authority at any time to
make adjustments to performance targets for any outstanding Performance Awards
which the Committee deems necessary or desirable unless at the time of
establishment of such targets the Committee shall have precluded its authority
to make such adjustments.



            (c)    

Payment of earned Performance Awards shall be made in accordance with terms and
conditions prescribed or authorized by the Committee. The participant may elect
to defer, or the Committee may require or permit the deferral of, the receipt of
Performance Awards upon such terms as the Committee deems appropriate.



            10.    

Stock Units.



            (a)    

The Committee may, in its discretion, grant Stock Units to participants
hereunder. The Committee shall determine the criteria for the vesting of Stock
Units. Stock Units may constitute Performance-Based Awards, as described in
Section 11 hereof. A Stock Unit granted by the Committee shall provide payment
in shares of Common Stock at such time as the award agreement shall specify.
Shares of Common Stock issued pursuant to this Section 10 may be issued with or
without other payments therefor as may be required by applicable law or such
other consideration as may be determined by the Committee. The Committee shall
determine whether a participant granted a Stock Unit shall be entitled to a
Dividend Equivalent Right (as defined below).



            (b)    

Upon vesting of a Stock Unit, unless the Committee has determined to defer
payment with respect to such unit or a participant has elected to defer payment
under subsection (c) below, shares of Common Stock representing the Stock Units
shall be distributed to the participant unless the Committee provides for the
payment of the Stock Units in cash or partly in cash and partly in shares of
Common Stock equal to the value of the shares of Common Stock which would
otherwise be distributed to the participant.



            (c)    

The Committee, in its discretion, may permit a participant to elect not to
receive a distribution upon the vesting of such Stock Unit and for the Company
to continue to maintain the Stock Unit on its books of account. In such event,
the value of a Stock Unit shall be payable in shares of Common Stock pursuant to
the agreement of deferral.



            (d)    

A "Stock Unit" means a notional account representing one share of Common Stock.
A "Dividend Equivalent Right" means the right to receive the amount of any
dividend paid on the share of Common Stock underlying a Stock Unit, which shall
be payable in cash or in the form of additional Stock Units.



            11.    

Performance-Based Awards. Certain Benefits granted under the Plan may be granted
in a manner such that the Benefits qualify for the performance-based
compensation exemption of Section 162(m) of the Code ("Performance-Based
Awards"). As determined by the Committee in its sole discretion, either the
granting or vesting of such Performance-Based Awards shall be based on
achievement of various key performance indicators in one or more business
criteria that apply to the individual participant, one or more business units or
the Company as a whole. The business criteria shall be as follows, individually
or in combination: (i) net sales; (ii) net earnings; (iii) earnings per share;
(iv) net sales growth; (v) market share; (vi) net operating profit; (vii)
expense targets; (viii) working capital targets relating to inventory and/or
accounts receivable; (ix) operating margin; (x) return on equity; (xi) return on
assets; (xii) planning accuracy (as measured by comparing planned results to
actual results); (xiii) market price per share; and (xiv) total return to
stockholders. In addition, Performance-Based Awards may include comparisons to
the performance of other companies, such performance to be measured by one or
more of the foregoing business criteria. With respect to Performance-Based
Awards, (i) the Committee shall establish in writing (x) the performance goals
applicable to a given period, and such performance goals shall state, in terms
of an objective formula or standard, the method for computing the amount of
compensation payable to the participant if such performance goals are obtained
and (y) the individual employees or class of employees to which such performance
goals apply no later than 90 days after the commencement of such period (but in
no event after 25% of such period has elapsed) and (ii) no Performance-Based
Awards shall be payable to or vest with respect to, as the case may be, any
participant for a given period until the Committee certifies in writing that the
objective performance goals (and any other material terms) applicable to such
period have been satisfied. With respect to any Benefits intended to qualify as
Performance-Based Awards, after establishment of a performance goal, the
Committee shall not revise such performance goal or increase the amount of
compensation payable thereunder (as determined in accordance with Section 162(m)
of the Code) upon the attainment of such performance goal. Notwithstanding the
preceding sentence, the Committee may reduce or eliminate Benefits payable upon
the attainment of such performance goal.



            12.    

Foreign Laws. The Committee may grant Benefits to individual participants who
are subject to the tax laws of nations other than the United States, which
Benefits may have terms and conditions as determined by the Committee as
necessary to comply with applicable foreign laws. The Committee may take any
action which it deems advisable to obtain approval of such Benefits by the
appropriate foreign governmental entity; provided, however, that no such
Benefits may be granted pursuant to this Section 12 and no action may be taken
which would result in a violation of the Exchange Act, the Code or any other
applicable law.



            13.    

Adjustment Provisions; Change in Control.



            (a)    

If there shall be any change in the Common Stock of the Company or the
capitalization of the Company through merger, consolidation, reorganization,
recapitalization, stock dividend, stock split, reverse stock split, split up,
spin-off, combination of shares, exchange of shares, dividend in kind or other
like change in capital structure or distribution (other than normal cash
dividends) to stockholders of the Company, in order to prevent dilution or
enlargement of participants' rights under the Plan, the Committee shall adjust,
in an equitable manner, as applicable, the number and kind of shares that may be
issued under the Plan, the number and kind of shares subject to outstanding
Benefits, the exercise price applicable to outstanding Benefits, and the Fair
Market Value of the Common Stock and other value determinations applicable to
outstanding Benefits; provided, however, that any such arithmetic adjustment to
a Performance-Based Award shall not cause the amount of compensation payable
thereunder to be increased from what otherwise would have been due upon
attainment of the unadjusted award. Appropriate adjustments shall also be made
by the Committee in the terms of any Benefits under the Plan to reflect such
changes or distributions and to modify any other terms of outstanding Benefits
on an equitable basis, including modifications of performance targets and
changes in the length of performance periods; provided, however, that any such
arithmetic adjustment to a Performance-Based Award shall not cause the amount of
compensation payable thereunder to be increased from what otherwise would have
been due upon attainment of the unadjusted award. In addition, other than with
respect to Stock Options, Stock Appreciation Rights, and other awards intended
to constitute Performance-Based Awards, the Committee is authorized to make
adjustments to the terms and conditions of, and the criteria included in,
benefits in recognition of unusual or nonrecurring events affecting the Company
or the financial statements of the Company, or in response to changes in
applicable laws, regulations, or accounting principles. Notwithstanding the
foregoing, (i) each such adjustment with respect to an Incentive Stock Option
shall comply with the rules of Section 424(a) of the Code, (ii) in no event
shall any adjustment be made which would render any Incentive Stock Option
granted hereunder as anything other than an incentive stock option for purposes
of Section 422 of the Code, and (iii) any such adjustment shall be made in a
manner consistent with the requirements of Code Section 409A in order for any
Stock Options and Stock Appreciation Rights to remain exempt from the
requirements of Code Section 409A. The determination of the Committee as to the
foregoing adjustments, if any, shall be conclusive and binding on participants
under the Plan.



            (b)    

Notwithstanding any other provision of this Plan, if there is a Change in
Control of the Company, all then outstanding Stock Options and Stock
Appreciation Rights shall immediately vest and become exercisable. For purposes
of this Section 14(b), a "Change in Control" of the Company shall be deemed to
have occurred upon any of the following events:





                  (i)   

a change in control of the Company that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A promulgated under the
Exchange Act; or



                  (ii)   

during any period of two (2) consecutive years, the individuals who at the
beginning of such period constitute the Company's Board of Directors or any
individuals who would be "Continuing Directors" (as hereinafter defined) cease
for any reason (other than due to death or voluntary resignation) to constitute
at least a majority thereof; or



                   (iii)   

the Company's Common Stock shall cease to be publicly traded after initially
being publicly traded; or



                   (iv)   the Company's Board of Directors shall approve a sale
of all or substantially all of the assets of the Company, and such transaction
shall have been consummated; or

                   (v)   the Company's Board of Directors shall approve any
merger, consolidation, or like business combination or reorganization of the
Company, the consummation of which would result in the occurrence of any event
described in Section 13(b)(i) above, and such transaction shall have been
consummated.

             For purposes of this Section 13(b), "Continuing Directors" shall
mean (x) the directors of the Company in office on the Effective Date (as
defined below) and (y) any successor to any such director and any additional
director who after the Effective Date was nominated or selected by a majority of
the Continuing Directors (or the Nominating Committee of the Board of Directors
of the Company) in office at the time of his or her nomination or selection.

              The Committee, in its discretion, may determine that, upon the
occurrence of a Change in Control of the Company, each Stock Option and Stock
Appreciation Right outstanding hereunder shall terminate within a specified
number of days after notice to the holder, and such holder shall receive, with
respect to each share of Common Stock subject to such Stock Option or Stock
Appreciation Right, an amount equal to the excess of the Fair Market Value of
such shares of Common Stock immediately prior to the occurrence of such Change
in Control or such other event over the exercise price per share of such Stock
Option or Stock Appreciation Right; such amount to be payable in cash, in one or
more kinds of property (including the property, if any, payable in the
transaction) or in a combination thereof, as the Committee, in its discretion,
shall determine. The provisions contained in the preceding sentence shall be
inapplicable to a Stock Option or Stock Appreciation Right granted within six
(6) months before the occurrence of a Change in Control if the holder of such
Stock Option or Stock Appreciation Right is subject to the reporting
requirements of Section 16(a) of the Exchange Act and no exception from
liability under Section 16(b) of the Exchange Act is otherwise available to such
holder.

              14.    Nontransferability. Each Benefit granted under the Plan to
a participant shall not be transferable otherwise than by will or the laws of
descent and distribution, and shall be exercisable, during the participant's
lifetime, only by the participant. In the event of the death of a participant,
each Stock Option or Stock Appreciation Right theretofore granted to him or her
shall be exercisable during such period after his or her death as the Committee
shall in its discretion set forth in such option or right at the date of grant
and then only by the executor or administrator of the estate of the deceased
participant or the person or persons to whom the deceased participant's rights
under the Stock Option or Stock Appreciation Right shall pass by will or the
laws of descent and distribution. Notwithstanding the foregoing, at the
discretion of the Committee, an award of a Benefit other than an Incentive Stock
Option may permit the transferability of a Benefit by a participant solely to
the participant's spouse, siblings, parents, children and grandchildren or
trusts for the benefit of such persons or partnerships, corporations, limited
liability companies or other entities owned solely by such persons, including
trusts for such persons, subject to any restriction included in the award of the
Benefit.

              15.    Other Provisions. The award of any Benefit under the Plan
may also be subject to such other provisions (whether or not applicable to the
Benefit awarded to any other participant) as the Committee determines
appropriate, including, without limitation, for the installment purchase of
Common Stock under Stock Options, for the installment exercise of Stock
Appreciation Rights, to assist the participant in financing the acquisition of
Common Stock, for the forfeiture of, or restrictions on resale or other
disposition of, Common Stock acquired under any form of Benefit, for the
acceleration of exercisability or vesting of Benefits in the event of a change
in control of the Company, for the payment of the value of Benefits to
participants in the event of a change in control of the Company, or to comply
with federal and state securities laws, or understandings or conditions as to
the participant's employment in addition to those specifically provided for
under the Plan. The Committee shall have full discretion to interpret and
administer the Plan.

              16.    Fair Market Value. For purposes of this Plan and any
Benefits awarded hereunder, Fair Market Value shall be the closing price of the
Company's Common Stock on the date of calculation (or on the last preceding
trading date if Common Stock was not traded on such date) if the Company's
Common Stock is readily tradeable on a national securities exchange or other
market system, and if the Company's Common Stock is not readily tradeable, Fair
Market Value shall mean the amount determined in good faith by the Committee as
the fair market value of the Common Stock of the Company.

              17.    Withholding. All payments or distributions of Benefits made
pursuant to the Plan shall be net of any amounts required to be withheld
pursuant to applicable federal, state and local tax withholding requirements. If
the Company proposes or is required to distribute Common Stock pursuant to the
Plan, it may require the recipient to remit to it or to the corporation that
employs such recipient an amount sufficient to satisfy such tax withholding
requirements prior to the delivery of any certificates for such Common Stock. In
lieu thereof, the Company or the employing corporation shall have the right to
withhold the amount of such taxes from any other sums due or to become due from
such corporation to the recipient as the Committee shall prescribe. The
Committee may, in its discretion and subject to such rules as it may adopt
(including any as may be required to satisfy applicable tax and/or non-tax
regulatory requirements), permit an optionee or award or right holder to pay all
or a portion of the federal, state and local withholding taxes arising in
connection with any Benefit consisting of shares of Common Stock by electing to
have the Company withhold shares of Common Stock having a Fair Market Value
equal to the amount of tax to be withheld, such tax calculated at rates required
by statute or regulation.

              18.    Tenure. A participant's right, if any, to continue to serve
the Company or any of its subsidiaries or affiliates as an officer, employee, or
otherwise, shall not be enlarged or otherwise affected by his or her designation
as a participant under the Plan.

              19.    Unfunded Plan. Participants shall have no right, title, or
interest whatsoever in or to any investments which the Company may make to aid
it in meeting its obligations under the Plan. Nothing contained in the Plan, and
no action taken pursuant to its provisions, shall create or be construed to
create a trust of any kind, or a fiduciary relationship between the Company and
any participant, beneficiary, legal representative or any other person. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of an unsecured
general creditor of the Company. All payments to be made hereunder shall be paid
from the general funds of the Company and no special or separate fund shall be
established and no segregation of assets shall be made to assure payment of such
amounts except as expressly set forth in the Plan. The Plan is not intended to
be subject to the Employee Retirement Income Security Act of 1974, as amended.

              20.    No Fractional Shares. No fractional shares of Common Stock
shall be issued or delivered pursuant to the Plan or any Benefit. The Committee
shall determine whether cash, or Benefits, or other property shall be issued or
paid in lieu of fractional shares or whether such fractional shares or any
rights thereto shall be forfeited or otherwise eliminated.

              21.    Duration, Amendment and Termination. No Benefit shall be
granted more than ten years after the Effective Date. The Committee may amend
the Plan from time to time or suspend or terminate the Plan at any time. No
amendment of the Plan may be made without approval of the stockholders of the
Company if the amendment will: (i) disqualify any Incentive Stock Options
granted under the Plan; (ii) increase the aggregate number of shares of Common
Stock that may be delivered through Stock Options under the Plan; (iii) increase
either of the maximum amounts which can be paid to an individual participant
under the Plan as set forth in Section 5 hereof; (iv) change the types of
business criteria on which Performance-Based Awards are to be based under the
Plan; or (v) modify the requirements as to eligibility for participation in the
Plan.

              22.    Governing Law. This Plan, Benefits granted hereunder and
actions taken in connection herewith shall be governed and construed in
accordance with the laws of the State of Delaware (regardless of the law that
might otherwise govern under applicable Delaware principles of conflict of
laws).

              23.    Effective Date.

                 (a)    

The Plan shall be effective as of November 20, 2000, the date on which the Plan
was adopted by the Committee (the "Effective Date"), provided that the Plan is
approved by the stockholders of the Company at an annual meeting, any special
meeting or by written consent of stockholders of the Company within 12 months of
the Effective Date, and such approval of stockholders shall be a condition to
the right of each participant to receive any Benefits hereunder. Any Benefits
granted under the Plan prior to such approval of stockholders shall be effective
as of the date of grant (unless, with respect to any Benefit, the Committee
specifies otherwise at the time of grant), but no such Benefit may be exercised
or settled and no restrictions relating to any Benefit may lapse prior to such
stockholder approval, and if stockholders fail to approve the Plan as specified
hereunder, any such Benefit shall be cancelled.



                 (b)    

This Plan shall terminate on November 20, 2010 (unless sooner terminated by the
Committee).



              24.    Compliance With Code Section 409A. The Plan is intended to
comply with Code Section 409A, to the extent applicable. Notwithstanding any
provision of the Plan to the contrary, the Plan shall be interpreted, operated
and administered consistent with this intent. In that regard, and
notwithstanding any provision of the Plan to the contrary, the Company reserves
the right to amend the Plan or any Benefits granted under the Plan, by action of
the Committee, without the consent of any affected participant, to the extent
deemed necessary or appropriate for purposes of maintaining compliance with Code
Section 409A and the regulations promulgated thereunder.

             Adopted by the Board of Directors on November 20, 2000 and approved
by the shareholders on January 3, 2001.

             Amended by the Board of Directors on March 18, 2003.

             Amended by the Board of Directors on November 2, 2006.

             Amended by the Board of Directors on January 30, 2008.